Citation Nr: 1704519	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from June 1953 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A video conference was held before the undersigned Veterans Law Judge (VLJ) in October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed glaucoma, is related to military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for glaucoma, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In regard to element (1), current disability, post-service records from Beaumont VA outpatient clinic dated in November 2011 show that the Veteran was initially treated for glaucoma.  Thus, the first element is satisfied.  

In regard to element (2), in-service incurrence, the Veteran contends that in 1954 a barrel of aviation fuel blew up and hit him in his face.  The DD-214 (Armed Forces of the United States Report of Transfer or Discharge) shows that the Veteran's occupational specialty was helicopter mechanic.  The Board finds the Veteran's hearing testimony as to the accident both competent and credible.  Thus, the second element is also satisfied.  

In regard to element (3), causal relationship, the record contains opinions regarding the etiology of the Veteran's glaucoma.  A VA treatment note from November 2011 states:
Glaucoma dx'd at a young age post-trauma both eyes.  Poss angle recession 2nd to trauma.  Gonio not available at BOPC Optom to rule out. No fam hx of glc.  Pt is being cared for by Dr. Gantz (non-VA ophthalmologist) and wants to continue glaucoma care w/ Dr. Gántz.  Pt interested in seeking service-connection for eyes 2nd to trauma since occurred on base.  Advised pt to seek advice/assistance w/ Vet Rep at BOPC.  Pt indicated he will do so.  Continue ocular'health care w/ Dr. Gantz.

(emphasis added)

A private examiner in September 2013 reported the Veteran's medical history and opined that glaucoma could have resulted from in-service injury described by the Veteran, since there was no family history of glaucoma.  In light of the fact that his in-service specialty was a helicopter mechanic and such an accident is considered consistent with his duties, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As all three elements have been satisfied, the Board finds that service connection for glaucoma is warranted.  


ORDER

Service connection for glaucoma, is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


